Citation Nr: 0216671	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis with chronic sinusitis.  

(The issue of entitlement to a rating in excess of 10 percent 
for asthma, from December 27, 1996 to March 14, 1999, and to 
a rating in excess of 30 percent thereafter.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1988.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is now 
before the Board for final appellate consideration.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation for asthma in excess of 10 
percent for the period from December 27, 1996 to March 14, 
1999, and in excess of 30 percent from March 15, 1999, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide the veteran notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's allergic rhinitis has not resulted in 
greater than 50 percent obstruction of the nasal passage on 
both sides or the complete obstruction on one side, nor is it 
productive of or associated with polyps; and his chronic 
sinusitis is not manifest by three or more incapacitating 
episodes per year or more than six non-capacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for allergic rhinitis with chronic sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Codes 6513, 6522 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled 
regarding the allergic rhinitis with chronic sinusitis issue.  
Here, the RO advised the veteran of the evidence necessary to 
substantiate his claim by the May 1997 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOCs) dated 
in October 1997, September 1998, November 1998 and June 2002.  
The Board notes that the VCAA made no change in the statutory 
or regulatory criteria which govern the assignment of 
increased evaluations.  In addition, the SOC indicated that 
VA would request any pertinent medical records identified by 
the veteran.  Correspondence to the veteran dated in February 
2000 requested that he identify sources of VA or private 
treatment of his service-connected allergic rhinitis with 
sinusitis; requested that he complete and submit enclosed 
release forms; and informed him that VA would obtain any 
records he identified.  The June 2002 SSOC informed the 
veteran of pertinent provisions of the VCAA.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, and he was generally informed as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

There is no indication that there is any relevant evidence 
that has not been obtained.  In fact, a written brief 
presentation dated in October 2002 fails to identify any 
sources of additional evidence, and implies that the record 
is complete.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's allergic rhinitis with chronic sinusitis claim.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran has provided testimony during an August 1997 RO 
personal hearing and a March 1999 videoconference chaired by 
the undersigned Board member.  He has also submitted 
correspondence.  In general, he contends that he has open 
prescriptions for medications, including Amoxicillin, and 
uses them to self-treat.  He further asserts, in pertinent 
part, that crusting and discharge often occur outside of a 
medical office and thus these symptoms cannot be expected to 
be objectively noted in his medical records.  

Specifically, during his August 1997 hearing the veteran 
provided that he was currently receiving antibiotic treatment 
for his rhinitis and infection, that the infections occurred 
about every two months, and that he had constant drainage and 
some headaches.  He also stated that he had nasal congestion 
that interfered with running and that, in the past six 
months, he had missed four or fives days of work due to his 
asthma and sinuses.  

During his March 1999 hearing, the veteran testified that he 
had missed approximately seven days of work during the prior 
year due to asthma and sinus problems, which often occurred 
simultaneously.  He explained that he suffered two 
incapacitating episodes a week, that resulted in wheezing and 
nasal drainage.  He further testified that he had headaches 
four times a week and had been taking Amoxicillin between 
four and eight times a year, for which he had an open 
prescription and basically self-treated.  He claimed that he 
received VA treatment at least four to six times a year for 
different infections, and also saw a private physician.  He 
noted that he had problems with coughing up matter in front 
of his family and students.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain the relevant rating criteria.  

VA outpatient treatment reports dated throughout the appeal 
period demonstrate treatment for congestion and cough, upper 
respiratory infections, recurrent sinusitis, rhinitis, and 
asthma attacks.  The veteran was treated on a regular basis 
for asthma and sinusitis, to include antibiotic therapy 
(including Amoxicillin), and Albuterol inhalers.  (As noted 
in the introduction to this decision, service connection and 
a 30 percent rating is currently in effect for the veteran's 
asthma and appellate consideration of the claim for 
entitlement to a rating in excess of 10 percent for asthma, 
from December 27, 1996 to March 14, 1999, and to a rating in 
excess of 30 percent thereafter is being deferred pending the 
completion of additional development.)  His complaints 
included chronic sinus pain, allergies, and yellow-greenish 
discharge.  A September 1997 sleep consultation provides that 
the veteran was treated with Vancenase, and a February 1998 
outpatient treatment report indicates that the dose of 
Vancenase was increased.  A February 1999 VA progress report 
notes that a non-specified steroid would be discontinued for 
a few days.  
Copies of VA pharmacy reports reflect prescriptions for 
steroids since December 1996, to include phenylpropanolamine, 
triamcinolone, beclomethasone, cromolyn and cyproheptadine.  

The report of a February 1997 VA respiratory examination 
indicates that the veteran was active and exercised on a 
regular basis everyday and used Proventil inhaler before his 
activities.  He also used Theo-Dur as needed, about twice a 
week.  On physical examination, the veteran had a fair amount 
of evident nasal congestion and did blow some greenish-white 
discharge from his nose on several occasions.  He also had 
some tenderness over the right maxillary sinuses and the 
bilateral frontal sinuses. 

The report of a February 1997 VA examination of the nose and 
sinuses provides that the veteran had a long history of 
chronic sinus problems, that had worsened over the prior year 
and a half with spontaneous episodes during which his nose 
drained significantly.  This was frequently a thick white 
drainage that also often became yellow or green.  He 
indicated that he had probably needed antibiotic therapy 
about every two months and had used various decongestants, to 
include beclomethasone nasal spray twice a day.  He had 
frequent episodes of sneezing and coughing.  The final 
diagnoses were chronic sinusitis and allergic rhinitis, 
status post bilateral endoscopic anterior ethmoidectomies and 
bilateral endoscopic nasoantral windows performed in 1990.  
Radiographic examination revealed partial opacification of 
the left maxillary sinus with an air fluid level and mucosal 
thickening and partial ethmoid opacifications.  

A March 1998 private treatment report provides that the 
veteran was seen for his sinus condition.  A radiographic 
examination revealed thickening of the left maxillary sinus.  

The reports of August 1998 VA examinations of the respiratory 
system, and nose, sinus, larynx and pharynx indicates that no 
medical records were reviewed.  The veteran reported a 
productive cough and dyspnea on exertion.  Long distances 
required an inhaler.  He used antihistamines, an Albuterol 
inhaler, steroid sprays, nasal sprays and frequent courses of 
antibiotics that were increasing as time went on for his 
asthma and sinusitis.  He had chronic pain in the sinus areas 
and headaches, worse after an asthma attack.  He had mild to 
moderate allergy attacks two to three times a week that did 
not require bedrest, only multiple medications and sometimes 
antibiotics.  A pulmonary function test was noted to reveal 
mild reactive physiology and no airway disturbance.  There 
was no nasal obstruction.  The veteran's mucus membranes were 
moist and somewhat pale.  There was no facial pain on 
palpation, purulent discharge, crusting, or facial 
disfigurement.  The diagnosis was chronic sinusitis and 
rhinitis secondary to his asthma/allergies.  The primary 
symptoms were from his nasal passages as well as his sinuses 
and the purulent discharge that drained into his pharynx.  

A photocopy of medication records shows that the veteran was 
prescribed Accolate, Allegra, Claritin and Singulair in March 
and April 2000.  

Private medical records show treatment from May 1999 to July 
2000 for asthma.  Medications included Claritin and Entex.  

The report of a May 2000 VA examination shows, in pertinent 
part, that the veteran's rhinitis appeared to occur 
sporadically and did not appear to be life-altering in its 
nature.  The veteran had the onset of facial pain with green 
thick discharge about one week earlier.  The pain radiated 
into his maxillary region and the headaches increased.  There 
was a sensation of swelling, mostly on the right sinus 
distribution with intense pressure.  

On physical examination, there was no clubbing of his nail 
beds or cyanosis.  AP diameter was within normal limits and 
his lung fields were clear to auscultation bilaterally.  The 
veteran had palpable pain over the right maxillary sinus and 
in the bilateral frontal distribution.  He did not have any 
ongoing active sinusitis at the present time.  A CT scan of 
the paranasal sinuses resulted in an impression of mild 
inflammatory changes anterior ethmoid air cells, otherwise 
normal paranasal sinuses.

The examiner stated that the veteran had had three episodes 
that year requiring antibiotic therapy for sinusitis, which, 
according to his description of the symptomatology, duration 
and onset, were appropriate uses of antibiotic therapy.  The 
impression was triad asthma, positive pulmonary function 
test; and allergic rhinitis, which was not life-altering.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective October 7, 1996, frontal and maxillary sinusitis 
and allergic rhinitis are to be evaluated under the General 
Rating Formula for Sinusitis and the General Rating Formula 
for Allergic Rhinitis.  61 Fed. Reg. 46,720 (1996) (codified 
at 38 C.F.R. § 4.97, Diagnostic Codes 6512, 6513, and 6522).  
According to the General Rating Formula for Sinusitis, 
Diagnostic Codes 6510 through 6514 are to apply the same 
diagnostic criteria.  As the veteran filed his claim for an 
increased rating in December 1996, only the rating criteria 
that have been in effect since October 7, 1996 are 
applicable.

The schedular criteria for frontal chronic sinusitis and 
chronic maxillary sinusitis contemplate a noncompensable 
evaluation where the disorder is detected by an x-ray only.

Where one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs, a 10 percent 
evaluation is contemplated.

For a 30 percent evaluation, the claimant must be shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

A note provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Diagnostic Code 6522 contemplates assignment of a 10 percent 
evaluation for allergic rhinitis on a showing that the 
claimant is without polyps, with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side.  If polyps are present, a 30 percent 
evaluation is contemplated.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for the veteran's 
allergic rhinitis and sinusitis.  In so finding, the Board 
recognizes that the evidence shows a history of antibiotic 
treatment, to include the May 2000 VA examination report that 
provides that the veteran had had three episodes of sinusitis 
over the previous year requiring antibiotic therapy.  
However, there is no indication that the veteran's episodes 
of sinusitis, including those that required antibiotics, were 
incapacitating in nature, as defined by the applicable VA 
regulation.  That is, while he has required medical 
treatment, including prescribed medication, there is no 
competent evidence to show that he has had episodes of 
sinusitis requiring bed rest.  See 38 C.F.R. § 4.97 note 
following Codes 5310-5314 for definition of incapacitating 
episode.  The Board also recognizes the veteran's own 
testimony that his allergic rhinitis and sinusitis results in 
headaches and nasal drainage with crusting.  However, the 
objective medical records fail to support his contention that 
he has more than 6 such episodes a year.  The Board also 
finds that the veteran's allergic rhinitis has not resulted 
in greater than 50 percent obstruction of the nasal passage 
on both sides or the complete obstruction on one side, nor is 
it productive of or associated with polyps.  

As the veteran's rhinitis has not resulted in any significant 
nasal obstruction or polyps, and his sinusitis is not 
manifest by three or more incapacitating emphasis added) 
episodes per year or more than six non-capacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting, the schedular criteria for an 
evaluation in excess of 10 percent for allergic rhinitis and 
chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 38 
C.F.R. §, 4.97, Diagnostic Codes 6513, 6522 (2002). 

In this case, it would appear that the veteran suffers from 
two separately-ratable disabilities, sinusitis and rhinitis.  
Since May 1991, the two disabilities were rated as one 
condition with a 10 percent evaluation.  A review of the 
medical evidence shows that the veteran has two separate 
diagnoses, that of allergic rhinitis and sinusitis.  The 
rhinitis is treated with nasal spray and antihistamines, 
while the sinusitis has required surgery (not in recent years 
or during the period of time in question) and occasional 
antibiotic treatment.  The rhinitis appears to be sporadic in 
nature; while the sinusitis consists of more frequent 
symptoms and episodic infections.  A review of the rating 
criteria pertinent to each disability reveal that the 
symptomatology resulting from each disability is easily 
separable and does not overlap.  Under the applicable 
Diagnostic Codes, impairment resulting from rhinitis is 
measured by the amount of nasal obstruction resulting from 
the disease, while impairment resulting from sinusitis is 
measured in terms of the frequency of infection and the 
severity of the infection.  Thus, it would appear that 
separate disability ratings would more accurately reflect the 
impairment resulting from sinusitis and rhinitis.  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994). 

However, while assigning two separate disability ratings for 
sinusitis and rhinitis under two separate diagnostic codes 
does not violate the anti-pyramiding provisions of 38 C.F.R. 
§ 4.14 and may result in a more accurate overall evaluation 
of the veteran's service- connected disabilities, the fact 
remains that the criteria for a compensable rating for 
rhinitis have not been met and the criteria for a rating in 
excess of 10 percent for sinusitis have not been met.  Thus, 
assigning separate disability ratings in the instant case 
does not result in an increased rating.

The Board also notes that the RO considered entitlement to 
compensation under 38 C.F.R. § 3.321(b) for the issue of 
allergic rhinitis with sinusitis.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Board finds no evidence that the veteran's allergic 
rhinitis and chronic sinusitis presents an exceptional 
disability picture.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to the claimed 
disabilities.  He has not shown that this disability has 
required any periods of hospitalization, or resulted in 
economic harm beyond the assigned evaluations.  Hence, the 
preponderance of the evidence is against a finding that the 
claimed disability is exceptional in nature or causes a 
marked interference with employment so as to render 
impractical the application of the regular schedular 
standards.  Id.  As there is no objective evidence showing 
that the veteran's allergic rhinitis with chronic sinusitis 
has a substantial impact upon his occupational abilities that 
is not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted.

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for rhinitis and 
sinusitis, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	
ORDER

An evaluation in excess of 10 percent for allergic rhinitis 
and chronic sinusitis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

